Name: 91/30/EEC: Council Decision of 21 December 1990 on the conclusion of the exchange of letters complementing the Agreement between the European Economic Community and the United States of America under GATT Article XXIV.6
 Type: Decision
 Subject Matter: tariff policy;  international trade;  European construction;  America
 Date Published: 1991-01-23

 Avis juridique important|31991D003091/30/EEC: Council Decision of 21 December 1990 on the conclusion of the exchange of letters complementing the Agreement between the European Economic Community and the United States of America under GATT Article XXIV.6 Official Journal L 017 , 23/01/1991 P. 0017 - 0017 Finnish special edition: Chapter 11 Volume 16 P. 0191 Swedish special edition: Chapter 11 Volume 16 P. 0191 COUNCIL DECISION of 21 December 1990 on the conclusion of the Exchange of Letters complementing the Agreement between the European Economic Community and the United States of America under GATT Article XXIV.6 (91/30/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 (1) calls for a review; whereas the review has not been concluded before certain provisions limited in time expire; Whereas consultations took place with the United States in an attempt to find a solution to the trade dispute existing between the Community and the United States; Whereas the said consultations have resulted in an Exchange of Letters, which it is in the Community's interest to approve, HAS DECIDED AS FOLLOWS: Article 1 1. The Exchange of Letters complementing the Agreement between the European Economic Community and the United States of America for the conclusion of negotiations under GATT Article XXIV.6 is hereby approved on behalf of the Community. 2. The text of that Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Exchange of Letters, referred to in Article 1, in order to bind the Community. Done at Brussels, 21 December 1990. For the Council The President A. RUBERTI (1) OJ No L 98, 10. 4. 1987, p. 1.